Citation Nr: 1227414	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-18 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired eye disorder to include a vision disorder.  

2.  Entitlement to service connection for a chronic nose and throat disorder.  

3.  Entitlement to service connection for a chronic back disorder to include stenosis and back injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Los Angeles, California, Regional Office (RO).  In January 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A hearing transcript is of record.  In April 2011, the Board remanded the appeal to the RO for additional action.  

The Board has reframed the issues of service connection for an eye disorder and stenosis as entitlement to a chronic acquired eye disorder to include a vision disorder and a chronic back disorder to include stenosis and back injury residuals, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

In June 2012, the Veteran was informed that the VLJ who had conducted his January 2011 hearing had retired and he therefore had the right to an additional hearing before a different VLJ.  In June 2012, he requested an additional hearing before a VLJ sitting at the RO.  The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested hearing before a VLJ sitting at the RO.  Notify him and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

